Case 3:19-cv-08248-SMB--ESW Document1 Filed 08/22/19 Page 1 of 7

 

 

 

L.
FILED ___ LODGED
___ RECEIVED _ COPY
. ak :
ame and Prisoner/Booking Number 6 8 AUG 9 2 2019
\ —\o STRICT COURT
meh Lo. Soul CLERK aT GEARIZONA
2 <. 8 BY _ DEPUTY |
al ing ress * =

bs State, Re NM t g

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

WMiclwood Dela \ DANS,

 

 

(Full Name of Plaintiff)
Plaintiff, C
| -
y CASE NO. | V: 19-08248-PCT-SMB-ESW
(To be supplied by the Clerk)
CIVIL RIGHTS COMPLAINT

BY A PRISONER

 

 

 

Korisinal Complaint
O First Amended Complaint

1 Second Amended Complaint

 

Defendant(s).

oo if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

L] 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
8 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
C]

Other:

2. Institution/city where violation occurred: C aaa v) \ Q cA Q hee ZOVOW .
350/555

 

Revised 3/11/16

 
Case 3:19-cv-08248-SMB--ESW Document1 Filed 08/22/19 Page 2 of 7

 

D Olt Us oN Vow Cerace Say son

 

 

 

2) OPP oor Lore. Cocwed

 

ul) ofd ic Jason Bubbe cursor

 

 

 

S) Secaroamy Tou oda Da Chou

 

 

Y) Polvcee C\niol Sow Wen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-08248-SMB--ESW Document1 Filed 08/22/19 Page 3 of 7

B. DEFENDANTS

1. Name of first Defendant: ; : The first Defendant is employed

as: Places We ee chink oad at ‘
Position and Title) (Institution)
2. Name of second Defendant: oot, cox” \oawresnte euilsas The second Defendant i is employed as:

as: Deaus Odi coc

(Position and Title) (institution)

 

3. Name of third Defendant: Of Cy. ec Loca t Ocyel . The third Defendant is employed

as: “Dense DFP or Ht Unsapea / Apasne Wika Tages Depo
~ (Position and Title) (Institution)
4. Name of fourth Defendant: oht ut or aso Rake Cpnoaa . The fourth Defendant is employed

as; “Donse OLD wer at XL
(Position and Title) (Institution)

 

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? LI Yes xo

2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 3:19-cv-08248-SMB--ESW Document 1 Filed 08/22/19 Page 4 of 7

 

 

- 5) Noone. ot tifa, Defend ask» Pact ooat windlass | Ye | et
Wn y Cua Doloewdouwnk ” 1S om Dlowed AS. “ 2 te

 

Lana poy [ Merordoe Walrow Pelice Pek.

 

®) Nowe ok els Do voincont Pale (Naso dow Lauosl,

 

. : . |
pe SLA Dolemdornh 1S eurAPlouect Do Pease obliiec ot

 

Nanta oat [Bsa. \no Woatipu Dee Dap.
() roy x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-08248-SMB--ESW Document1 Filed 08/22/19 Page 5 of 7

D. CAUSE OF ACTION

COUNTI . .
1. State the constitutional or other federal civil right that was violated: my Cialeke wore violated
Lunde ne FourWWa Narnemndvaouak bp Mae Ur bed babies UVowst babe

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

 

C1 Basic necessities LI Mail LO Access to the court CL) Medical care
C1 Disciplinary proceedings CI Property [Exercise of religion CL] Retaliation
C1 Excessive force by an officer 1 Threat to safety Wd ter: ' i

3. Supporting Facts. State as briefly as possible the FACTS supporting Count J. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments. . . .
OfCiesc lamrente Sar sow ond O8fi wor ler Carver serzodk oa
‘ Uso On snvualiad seacel\n
aL Vt ; 4 OOO ce A) foe cls unzsonet ina tonal

Qt \ cemectmengere attic e ed ow \O- 7% - Qa 701°).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

           

Arp Mat daeeees xe as fasteh Chalks Qoactane XM “plake A.

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

  
 

your institution? es L] No
b. Did you submit a request for administrative relief on Count I? es LI No
c. Did you appeal your request for relief on Count I to the highest level? Yes LI No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 

 
Case 3:19-cv-08248-SMB--ESW Document 1 Filed 08/22/19 Page 6 of 7

COUNT II

1. State the constitutional or other federal civil right that was violated: yay Cc ia bes wore sola Lod

   
 

2. Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
CO Basic necessities LI Mail L] Access to the court CJ Medical care
L] Disciplinary proceedings C] Property xercise of religion C1 Retaliation
C1 Excessive force by an officer 1 Threat to safety [Al Other: Coram cOLr|

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

DEEinac Lom ceanee. Sows NWN Of oc Loc. Cou or Coy Asd Lod ow ional Knope

DAALCA a. pL OWVN AA fANL OO 4 Birt CAN rl CUAS OAALCK AA AFo2 A ADS

. .
C) cs TH OA LA PALE AA) p MAL VAS AW\ LWAOA Pe cA we oe CA A VK NAS \.

g A hn. Artis) AMA Sdn CW woe DAnA Rar Oye As DALN ADI arac) Oe ieoc Carved
~ .
D A " a i} ? p

 

 

ALS A.9 va: g A Ched Orn ALA DCA pe A a pra OF Qs OS
a A
elitd. emer S- Concave Vaore waac paatiiational mk, Oll veer Sop
in h TVA 0 Seo5 TO AA fA 2 ANAL A d 2 eS OCA oO

la Oued a De\ue oO cec DoW oe | ole a “Come e's OobYicer

By La CWA A oanck Sa cacauak De ( Weeel ‘6 wane ASK i beacon col ariks
Showa SS coun Lp - ZX = 2p\@ Fo 16 - 20- ZO, Ow Vie wieel of > aA
Ada, cL yuiroke Aw ium Qacwwal cesol ude iM whe Das we of Ow Vetbec,
cequsskwaay celig® | yn PeVieo Cle Sa Ahuiest, Poli are & Do Waney
+0

ooke, Vy cofiiering +n asl A as of fy
Mae Vos S

 
 
   
 

  

aC \ atoly— Lo Lullest bykeaak tot

 

 

4. Injury. State how you were ne injured °Y the actions or inactions of the the Defendant(s)

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeaJs) available at

your institution? es L] No
b. Did you submit a request for administrative relief on Count II? es L] No
c. Did you appeal your request for relief on Count II to the highest level? Yes LI No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Case 3:19-cv-08248-SMB--ESW Document1 Filed 08/22/19 Page 7 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking: .
S , ; > 4 Ss

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executedon 7 - Z2¥ - 19 KbDMh ui hast, D Hh rsactd

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 
